

117 HR 1189 IH: Deepwater Port Parity Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1189IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Young introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Deepwater Port Act of 1974 to permit the construction of deepwater ports in Federal water adjacent to certain coastal States that do not have an active Coastal Zone Management Program. 
1.Short titleThis Act may be cited as the Deepwater Port Parity Act.  2.Amendments to Deepwater Port Act of 1974The Deepwater Port Act of 1974 is amended— 
(1)in section 4(c)(9) (33 U.S.C. 1503(c)(9)), by inserting except for a State which developed an approved coastal zone management program pursuant to the Coastal Zone Management Act of 1972 and had withdrawn such plan prior to January 1, 2012 before the adjacent coastal State; and (2)in section 9(c) (33 U.S.C. 1508(c)), by striking The Secretary and inserting Except for a State which developed an approved coastal zone management program pursuant to the Coastal Zone Management Act of 1972 and had withdrawn such plan prior to January 1, 2012, the Secretary.  
